         Case 7:20-cv-05121-PMH Document 11 Filed 07/07/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOSHUA E. EISEN,
                                                       Case No.: 7:20-cv-05121-PMH
                       Plaintiff,

                v.

ANDREW M. CUOMO, Governor of New
York, in his official capacity, PETER S.              NOTICE OF MOTION TO ADMIT
KOSINSKI, Co-Chair of the New York                      COUNSEL PRO HAC VICE
State Board of Elections, in his official
capacity, DOUGLAS A. KELLNER, Co-
Chair of the New York State Board of
Elections, in his official capacity, and
ANDREW J. SPANO, Commissioner of the
New York State Board of Elections, in his
official capacity,

                       Defendants.


       PLEASE TAKE NOTICE that, pursuant to Rule 1.3 of the Local Rules of the United

States District Court for the Southern District of New York, James E. Tyrrell III hereby moves

this Court for an Order for admission to practice Pro Hac Vice to appear as counsel for Plaintiff

Joshua E. Eisen in the above-captioned action.

       I am in good standing of the Bars of the State of Maryland and the District of Columbia

of and there are no pending disciplinary proceedings against me in any state or federal court. I

have never been convicted of a felony. I have never been censured, suspended, disbarred or

denied admission or readmission by any court. I have attached the affidavit pursuant to Local

Rule 1.3 with Certificates of Good Standing annexed thereto.
        Case 7:20-cv-05121-PMH Document 11 Filed 07/07/20 Page 2 of 2




Dated: Washington, D.C.                   Respectfully submitted,
       July 7, 2020
                                          VENABLE LLP

                                          By: /s/ James E. Tyrrell III
                                                James E. Tyrrell III
                                          600 Massachusetts Ave NW
                                          Washington, DC 20001
                                          Tel.: (202) 344-4522
                                          Fax: (202) 344-8300
                                          JETyrrell@Venable.com

                                          Attorneys for Plaintiff
                                          Joshua E. Eisen




                                      2
